Citation Nr: 0421911	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958. 

The  Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in November 2000, and the veteran 
appealed its decision.  

A hearing was conducted at the RO by the undersigned 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals (Board) in June 2002.

In May 2003, the Board of Veterans' Appeals (Board) rendered 
a decision on the appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2004, the Court vacated the 
Board's May 2003 decision and remanded the matter to the 
Board for readjudication consistent with a February 2004 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The February 2004 Joint Motion for Remand indicates that the 
case was being remanded because VA did not search for Air 
Force records the veteran referenced in his June 2002 
hearing, and because VA did not seek Social Security 
Administration records pertaining the veteran's disability 
claim.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should attempt to obtain Air 
Force and  Social Security 
Administration records which pertain to 
the veteran.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


